NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4683-16T3

DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE
UNDER THE POOLING AND
SERVICING AGREEMENT
RELATING TO IMPAC SECURED
ASSETS CORP., MORTGAGE PASS
THROUGH CERTIFICATE
SERIES 2006-05,

           Plaintiff-Respondent,

v.

COLLEEN DWYER,

     Defendant-Appellant.
______________________________

                    Submitted January 25, 2019 – Decided February 4, 2019

                    Before Judges Simonelli and DeAlmeida.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Essex County, Docket No. F-
                    050647-14.

                    Colleen Dwyer, appellant pro se.
            Parker Ibrahim & Berg, LLP and KML Law Group, PC,
            attorneys for respondent (Kristin M. Mykulak, Ben Z.
            Raindorf and Charles W. Miller, III, on the brief).

PER CURIAM

      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, the appeal is dismissed with prejudice

and without costs.




                                                                          A-4683-16T3
                                        2